ORDER

PER CURIAM.
Pamela Copeland, Beverly Smith, Donna Sellers, Deborah Adams, Gus Lindsay, Jr., Kerry Lindsay, and Rickey Lindsay appeal from a judgment of the Circuit Court of the City of St. Louis approving a settlement offer in a wrongful death suit brought by Elwood and Tracy Knowles over the death of Patricia Knowles. We affirm. Respondents’ motion for frivolous appeal damages is denied.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).